Exhibit 10.1
AGREEMENT
     THIS AGREEMENT (“Agreement”), dated as of September 14, 2010, is made by
and between Aviat Networks, Inc., a Delaware corporation (the “Company”), and
the entities and natural persons listed on Schedule A hereto and their
affiliates (collectively, the “Ramius Group”) (each of the Company and the
Ramius Group, a “Party” to this Agreement, and collectively, the “Parties”).
     WHEREAS, the Ramius Group may be deemed to beneficially own shares of
common stock of the Company (the “Common Stock”) totaling, in the aggregate,
4,528,806 shares, or approximately 7.6% of the Common Stock issued and
outstanding on the date hereof;
     WHEREAS, the Ramius Group has proposed that the Company nominate one of two
individuals (the “Ramius Candidates”) recommended by the Ramius Group for
election as a director at the Company’s 2010 annual meeting of stockholders (the
“Annual Meeting”) and the Company is willing to make such nomination, subject to
the terms set forth herein.
     NOW, THEREFORE, in consideration of the premises and the representations,
warranties, and agreements contained herein, and other good and valuable
consideration, the Parties mutually agree as follows:
     1. Representations and Warranties of the Ramius Group. The Ramius Group
represents and warrants to the Company that (a) this Agreement has been duly
authorized, executed and delivered by the Ramius Group, and is a valid and
binding obligation of the Ramius Group, enforceable against the Ramius Group in
accordance with its terms, except as enforcement thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or similar laws generally affecting the rights of creditors and
subject to general equity principles; (b) the execution of this Agreement, the
consummation of any of the transactions contemplated hereby, and the fulfillment
of the terms hereof, in each case in accordance with the terms hereof, will not
conflict with, or result in a breach or violation of the organizational
documents of the Ramius Group as currently in effect; and (c) the Ramius Group
have not paid and will not pay any compensation or other form of consideration
to either of the Ramius Candidates in connection with the subject matter of this
Agreement.
     2. Representations and Warranties of the Company. The Company hereby
represents and warrants to the Ramius Group that (a) this Agreement has been
duly authorized, executed and delivered by the Company, and is a valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, except as enforcement thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
similar laws generally affecting the rights of creditors and subject to general
equity principles; and (b) the execution of this Agreement, the consummation of
any of the transactions contemplated hereby, and the fulfillment of the terms
hereof, in each case in accordance with the terms hereof, will not conflict
with, result in a breach or violation of, constitute a default (or an event
which with notice or lapse of time or both could become a default) under or
pursuant to, result in the loss of a material benefit or give any right of
termination, amendment, acceleration or cancellation under, or result in the
imposition of any lien, charge or encumbrance upon any property or assets of the
Company or any of its subsidiaries pursuant to any law, any order of any court
or other agency of government, the Company’s Amended and Restated Certificate of
Incorporation (the “Certificate of

 



--------------------------------------------------------------------------------



 



Incorporation”), the Company’s Amended and Restated Bylaws (the “Bylaws”), or
the terms of any indenture, contract, lease, mortgage, deed of trust, note
agreement, loan agreement or other agreement, obligation, condition, covenant or
instrument to which the Company is a party or bound or to which its property or
assets is subject.
     3. Nomination of Ramius Nominee.
          (a) The Company will include one candidate previously recommended to
the Company by the Ramius Group in writing, as determined by the Governance and
Nominating Committee and the Board of Directors (the “Board”) of the Company in
their sole discretion, as a nominee as part of management’s slate for election
as a director of the Company at the Annual Meeting (the “Ramius Nominee”). The
Company will recommend, support and solicit proxies for the election of the
Ramius Nominee in the same manner as for the Company’s other nominees for
election at the Annual Meeting. The size of the Board of Directors giving effect
to the election of directors at the Annual Meeting will not exceed eight (8).
          (b) The Company agrees that if the Ramius Nominee resigns or is
otherwise unable to serve as a director or is removed for cause as a director,
the Ramius Group shall be entitled to designate an individual to replace the
Ramius Nominee who (i) qualifies as “independent” under the Nasdaq corporate
governance standards, (ii) is not an Affiliate of any member of the Ramius
Group, (iii) has relevant business and financial experience, and (iv) is
reasonably acceptable to the Governance and Nominating Committee of the Company.
In the event the Governance and Nominating Committee does not accept a
replacement director(s) recommended by the Ramius Group, the Ramius Group will
have the right to recommend additional replacement director(s) for consideration
by the Governance and Nominating Committee. Upon the acceptance of a replacement
director nominee by the Nominating and Corporate Governance Committee, the Board
will appoint such replacement director to the Board no later than five
(5) business days after the Nominating and Corporate Governance Committee’s
recommendation of such replacement director (any such replacement director
appointed in accordance with the provisions of this Section 3(b) shall be
referred to as the “Ramius Nominee” for the purposes of this Agreement).
     4. Standstill Restrictions.
          (a) Each member of the Ramius Group agrees that, from the date of this
Agreement until the date that is the earlier of (x) ten (10) business days prior
to the deadline for the submission of stockholder nominations for the 2011
annual meeting of stockholders (the “2011 Annual Meeting”) and (y) one year from
the date of this Agreement (the “Standstill Period”), neither it nor any of its
Affiliates or Associates under its control or direction will, and it will cause
each of its Affiliates and Associates under its control not to, directly or
indirectly, in any manner:
               (i) engage in any solicitation of proxies or consents or become a
“participant” in a “solicitation” (as such terms are defined in Regulation 14A
under the Securities Exchange Act of 1934, as amended or the rules or
regulations thereunder (the “Exchange Act”)) of proxies or consents (including,
without limitation, any solicitation or nomination pursuant to Rule 14a-11 under
the Exchange Act), in each case, with respect to securities of the Company;
               (ii) purchase or cause to be purchased or otherwise acquire or
agree to acquire beneficial ownership (as determined under Rule 13d-3
promulgated under the Exchange

-2-



--------------------------------------------------------------------------------



 



Act) of any Common Stock or other securities issued by the Company, if in any
such case, immediately after the taking of such action, the Ramius Group would,
in the aggregate, collectively beneficially own more than 14.99% of the then
outstanding shares of Common Stock;
               (iii) form, join or in any way participate in any “group” (within
the meaning of Section 13(d)(3) of the Exchange Act) with respect to the Common
Stock (other than a “group” that includes any Affiliates or Associates of any
member of the Ramius Group or all or some lesser number of the persons
identified as part of the Ramius Group, but does not include any other members
who are not an Affiliate or Associate of any member of the Ramius Group or
otherwise currently identified as Ramius Group members as of the date hereof);
               (iv) deposit any Common Stock in any voting trust or subject any
Common Stock to any arrangement or agreement with respect to the voting of any
Common Stock, other than any such voting trust, arrangement or agreement solely
among the Ramius Group;
               (v) control or seek to control the Board, other than through non
public communications with the officers and directors of the Company;
               (vi) seek or encourage any person (other than any member of the
Ramius Group) to submit nominations in furtherance of a “contested solicitation”
for the election or removal of directors with respect to the Company or any
solicitation or nomination pursuant to Rule 14a-11 under the Exchange Act;
               (vii) (1) make any proposal for consideration by stockholders at
any meeting of stockholders or action by consent in lieu thereof or (2) make any
public proposal with respect to a merger, acquisition, disposition or other
business combination involving the Company or any of its subsidiaries; provided,
however, that nothing herein will limit the ability of (x) any member of the
Ramius Group, or its respective Affiliates and Associates, except as otherwise
provided in Section 5, to vote its shares of Common Stock on any matter
submitted to a vote of the stockholders of the Company or (y) the Ramius Group
to announce its opposition to any Board approved proposals related to a merger,
acquisition, disposition of all or substantially all of the assets of the
Company or other business combination involving the Company;
               (viii) seek, alone or in concert with others, representation on
the Board or the removal of any member of the Board, except as specifically
contemplated in Section 3; or
               (ix) make any request to amend, waive or terminate any provision
of this Agreement, other than through non public communications with the
officers and directors of the Company that do not trigger any disclosure
obligation on the part of any member of the Ramius Group.
          (b) Notwithstanding anything contained herein to the contrary, except
as expressly provided in Section 5, each member of the Ramius Group shall be
entitled to:
               (i) vote their shares on any proposal duly brought before the
Annual Meeting, or otherwise vote on any matter as each member of the Ramius
Group determines in its sole discretion; and

-3-



--------------------------------------------------------------------------------



 



               (ii) disclose, publicly or otherwise, how it intends to vote or
act with respect to any securities of the Company, any stockholder proposal or
other matter to be voted on by the stockholders of the Company (other than the
election of directors) and the reasons therefor;
          (c) As used in this Agreement, the terms “Affiliate” and “Associate”
shall have the respective meanings set forth in Rule 12b-2 promulgated by the
SEC under the Exchange Act.
          (d) In the event that the Company is in material breach of its
obligations under this Agreement, including, without limitation, a failure to
comply in any respect with the provisions of Section 3 of this Agreement, and
such breach is not cured within 30 days after written notice thereof is provided
to the Company by the Ramius Group, then in addition to any other remedies that
the members of the Ramius Group may have, the provisions of this Section 4 shall
also terminate.
          (e) In the event that the Ramius Group is in material breach of its
obligations under this Agreement, and such breach is not cured within 30 days
after written notice thereof is provided to the Ramius Group by the Company,
then in addition to any other remedies that the Company may have, the provisions
of Section 3 shall also terminate.
     5. Actions by the Ramius Group. At the Annual Meeting, the Ramius Group
shall vote, and cause their respective officers, directors, employees and agents
to vote, all of the shares of Common Stock beneficially owned by them for
(i) each of the Company’s nominees for election to the Board and (ii) the
ratification of the appointment of the Company’s independent auditors. The
Ramius Group shall not submit any nominations or proposals for consideration by
the stockholders of the Company at the Annual Meeting.
     6. Public Announcement. The Company and the Ramius Group shall promptly
disclose the existence of this Agreement after its execution pursuant to a joint
press release that is mutually acceptable to the parties, including a
description of the material terms of this Agreement. Subject to applicable law,
none of the Parties shall disclose the existence of this Agreement until the
joint press release is issued.
     7. Remedies.
          (d) Each of the Parties acknowledges and agrees that a breach or
threatened breach by any Party may give rise to irreparable injury inadequately
compensable in damages, and accordingly each Party shall be entitled to seek
injunctive relief to prevent a breach of the provisions hereof and to enforce
specifically the terms and provisions hereof in any state or federal court
having jurisdiction, in addition to any other remedy to which such aggrieved
Party may be entitled to at law or in equity.
          (e) In the event a Party institutes any legal action to enforce such
Party’s rights under, or recover damages for breach of this Agreement, the
prevailing party or parties in such action shall be entitled to recover from the
other party or parties all costs and expenses, including but not limited to
reasonable attorneys’ fees, court costs, witness fees, disbursements and any
other expenses of litigation or negotiation incurred by such prevailing party or
parties.
     8. Expenses. The Company shall reimburse the Ramius Group for its
reasonable, documented out-of-pocket fees and expenses incurred (including legal
expenses) in connection

-4-



--------------------------------------------------------------------------------



 



with the Schedule 13D, matters related to the Annual Meeting and the negotiation
and execution of this Agreement, provided that such reimbursement shall not
exceed $5,000 in the aggregate.
     9. Notices. Any notice or other communication required or permitted to be
given under this Agreement will be sufficient if it is in writing, sent to the
applicable address set forth below (or as otherwise specified by a Party by
notice to the other Parties in accordance with this Section 9) and delivered
personally or sent by recognized overnight courier, postage prepaid, and will be
deemed given (a) when so delivered personally, or (b) if sent by recognized
overnight courier, one day after the date of sending.
If to the Company:
Aviat Networks, Inc.
5200 Great America Parkway
Santa Clara, California 95054
Attention: Meena L. Elliott
Telephone: (408) 567-7000
Facsimile: (408) 567-7001
with a copy to:
Wilson Sonsini Goodrich & Rosati PC
1301 Avenue of the Americas
New York, New York 10019
Attention: Warren de Wied
Telephone: (212) 999-5800
Facsimile: (212) 999-5899
If to the Ramius Group:
Ramius Value and Opportunity Master Fund Ltd
c/o Ramius Value and Opportunity Advisors LLC
599 Lexington Avenue, 20th Floor
New York, New York 10022
Attention: Jeffrey C. Smith
                 Owen S. Littman
Telephone: (212) 845-7900
Facsimile: (212) 845-7995
with a copy to:
Olshan Grundman Frome Rosenzweig & Wolosky LLP
Park Avenue Tower
65 East 55th Street
New York, New York 10022
Attention: Steve Wolosky
                 Andrew Freedman
Telephone: (212) 451-2300
Facsimile: (212) 451-2222
     10. Entire Agreement. This Agreement constitutes the entire agreement
between the Parties pertaining to the subject matter hereof and supersedes all
prior and contemporaneous agreements, understandings, negotiations and
discussions of the Parties in connection with the subject matter hereof.

-5-



--------------------------------------------------------------------------------



 



     11. Counterparts; Facsimile. This Agreement may be executed in any number
of counterparts and by the Parties in separate counterparts, and signature pages
may be delivered by facsimile, each of which when so executed shall be deemed to
be an original and all of which taken together shall constitute one and the same
agreement.
     12. Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
     13. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware, without regard to
choice of law principles that would compel the application of the laws of any
other jurisdiction.
     14. Severability. In the event one or more of the provisions of this
Agreement should, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provisions of this Agreement, and this Agreement
shall be construed as if such invalid, illegal or unenforceable provision had
never been contained herein.
     15. Successors and Assigns. This Agreement shall not be assignable by any
of the Parties. This Agreement, however, shall be binding on successors of the
Parties.
     16. Amendments. This Agreement may not be modified, amended, altered or
supplemented except upon the execution and delivery of a written agreement
executed by all of the Parties.
     17. Releases.
     (a) The Ramius Group hereby agrees for the benefit of the Company, and each
controlling person, officer, director, stockholder, agent, Affiliate, employee,
partner, attorney, heir, assign, executor, administrator, predecessor and
successor, past and present, of the Company (the Company and each such person
being a “Company Released Person”) as follows:
     (i) The Ramius Group, for themselves and for their members, officers,
directors, assigns, agents and successors, past and present, hereby agrees and
confirms that, effective from and after the date of this Agreement, they hereby
acknowledge full and complete satisfaction of, and covenant not to sue, and
forever fully release and discharge each Company Released Person of, and hold
each Company Released Person harmless from, any and all rights, claims,
warranties, demands, debts, obligations, liabilities, costs, attorneys’ fees,
expenses, suits, losses and causes of action of any nature whatsoever, whether
known or unknown, suspected or unsuspected (collectively, “Claims”) that the
Ramius Group may have against the Company Released Persons, in each case with
respect to events occurring prior to the date of the execution of this
Agreement.
     (ii) The Ramius Group understands and agrees that the Claims released by
the Ramius Group above include not only those Claims presently known but also
include all unknown or unanticipated claims, rights, demands, actions,
obligations, liabilities, and causes of action of every kind and character that
would otherwise come within the scope of the Claims as described above. The
Ramius Group understands that they may hereafter discover facts different from
or in addition to what they now believe to be true, which if known, could have
materially affected this release of Claims, but they nevertheless waive any
claims or rights based on different or additional facts.

-6-



--------------------------------------------------------------------------------



 



          (b) The Ramius Group agrees that, during the term of the Agreement,
(i) no member of the Ramius Group shall, without the consent of the Company,
instigate, solicit, assist, intervene in, or otherwise voluntarily participate
in any litigation or arbitration in which the Company or any of its officers or
directors are named as parties; provided that the foregoing shall not prevent
any member of the Ramius Group from responding to a validly issued legal process
and (ii) the Ramius Group agrees to give the Company at least five (5) business
days notice of the receipt of any legal process requesting information regarding
the Company or any of its officers or directors, to the extent that such notice
is legally permissible.
          (c) The Company hereby agrees for the benefit of the Ramius Group, and
each controlling person, officer, director, stockholder, agent, Affiliate,
employee, partner, attorney, heir, assign, executor, administrator, predecessor
and successor, past and present, thereof, as well as each Ramius Director (the
Ramius Group and each such person being a “Stockholder Released Person”) as
follows:
          (i) The Company, for itself and for its Affiliates, officers,
directors, assigns, agents and successors, past and present, hereby agrees and
confirms that, effective from and after the date of this Agreement, it hereby
acknowledges full and complete satisfaction of, and covenants not to sue, and
forever fully releases and discharges each Stockholder Released Person of, and
holds each Stockholder Released Person harmless from, any and all Claims of any
nature whatsoever, whether known or unknown, suspected or unsuspected, that the
Company may have against the Stockholder Released Persons, in each case with
respect to events occurring prior to the date of the execution of this
Agreement.
          (ii) The Company understands and agrees that the Claims released by
the Company above include not only those Claims presently known but also include
all unknown or unanticipated claims, rights, demands, actions, obligations,
liabilities, and causes of action of every kind and character that would
otherwise come within the scope of the Claims as described above. The Company
understands that it may hereafter discover facts different from or in addition
to what it now believes to be true, which if known, could have materially
affected this release of Claims, but it nevertheless waives any claims or rights
based on different or additional facts.
          (d) The Parties intend that the foregoing release be broad with
respect to the matter released, provided, however, this release of Claims shall
not include claims to enforce the terms of this Agreement; and provided further
that nothing in the foregoing release shall be deemed or construed, now or
hereafter, as limiting in any manner any right of indemnification inuring to the
benefit of any director or former director of the Company arising under the
Certificate of Incorporation, the Bylaws or otherwise.
     18. Termination. This Agreement shall terminate and the obligations of the
Parties under this Agreement shall cease on the earliest of the following (the
“Termination Date”):
          (a) at the option of the Company, provided it is not in material
breach of this Agreement at such time, upon a material breach by the Ramius
Group of any obligation hereunder which has not been cured within thirty
(30) days after the Ramius Group receives notice of such breach from the
Company;
          (b) at the option of the Ramius Group, provided it is not in material
breach of this Agreement at such time, upon a material breach by the Company of
any obligation hereunder

-7-



--------------------------------------------------------------------------------



 



which has not been cured within thirty (30) days after the Company receives
notice of such breach from the Ramius Group;
          (c) on the date that is the earlier of (i) ten (10) days prior to the
deadline for the nomination of directors for election or the submission of
proposals to be considered at the 2011 Annual Meeting pursuant to the Bylaws as
then in effect or (ii) one year from the date of this Agreement; or
          (d) at any time, upon the written consent of all of the Parties.
     19. Further Action. Each Party agrees to execute such additional reasonable
documents, and to do and perform such reasonable acts and things necessary or
proper to effectuate or further evidence the terms and provisions of this
Agreement.
[Signatures are on the following page.]

-8-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day
and year first above written.

          AVIAT NETWORKS, INC.
      By:   /s/ Meena Elliott         Name:   Meena Elliott        Title:   VP,
General Counsel, Secretary       

                              THE RAMIUS GROUP:                        
 
                            RAMIUS VALUE AND OPPORTUNITY       RAMIUS VALUE AND
OPPORTUNITY   MASTER FUND LTD       ADVISORS LLC
By:
  Ramius Value and Opportunity Advisors LLC,       By:   Ramius LLC,            
 
  its investment manager           its sole member            
 
                            RAMIUS NAVIGATION MASTER FUND LTD       RAMIUS
ADVISORS, LLC
By:
  Ramius Advisors, LLC,       By:   Ramius LLC            
 
  its investment advisor           its sole member            
 
                            RAMIUS ENTERPRISE MASTER FUND LTD       RAMIUS LLC
By:
  Ramius Advisors, LLC,       By:   Cowen Group, Inc.,            
 
  its investment advisor           its sole member            
 
                            RAMIUS OPTIMUM INVESTMENTS LLC       COWEN GROUP,
INC.


By:
  Ramius Advisors, LLC,       RCG HOLDINGS LLC
 
  its managing member       By:   C4S & Co., L.L.C.,            
 
            its managing member            
 
                            COWEN OVERSEAS INVESTMENT LP       C4S & CO., L.L.C.
By:
  Ramius Advisors, LLC,
its general partner                        

            By:   /s/ Owen S. Littman         Name:   Owen S. Littman       
Title: Authorized Signatory   

 



--------------------------------------------------------------------------------



 



                /s/ Owen S. Littman       OWEN S. LITTMAN      Individually and
as attorney-in-fact for
Peter A. Cohen, Jeffrey M. Solomon,
Morgan B. Stark and Thomas W. Strauss     

 



--------------------------------------------------------------------------------



 



Schedule A
The Ramius Group
RAMIUS VALUE AND OPPORTUNITY MASTER FUND LTD
RAMIUS NAVIGATION MASTER FUND LTD
RAMIUS ENTERPRISE MASTER FUND LTD
RAMIUS OPTIMUM INVESTMENTS LLC
COWEN OVERSEAS INVESTMENT LP
RAMIUS VALUE AND OPPORTUNITY ADVISORS, LLC
RAMIUS ADVISORS, LLC
RAMIUS LLC
COWEN GROUP, INC.
RCG HOLDINGS LLC
C4S & CO., L.L.C.
JEFFREY M. SOLOMON
PETER A. COHEN
MORGAN B. STARK
THOMAS W. STRAUSS

 